Watchman on a pier disappeared. His body was found, some days later, washed upon the shore about 200 feet from the pier. He left the pier with a companion; went to a saloon and lunch room, ordered lunch to be made up for him to carry out. While with his companion he had several intoxicating drinks. He then returned, with his companion, to the vicinity of the pier. When he left Ms companion he started toward the pier, and said that he was going back to work. The Board was justified in drawing the inference that Ms death occurred in the course of and arose out of the employment. Award affirmed, with costs to the State Industrial Board. Hill, P. J., MeNamee, Crapser and Bliss, JJ., concur; Rhodes, J., dissents, and votes to reverse the award and to dismiss the claim.